DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 7-8, 13-14 are objected to because of the following informalities:  
On claim 1, 4, 7-8, 13-14, the applicant refers to an electrical signal “s1”, “s2” and “s3” while referring to a reference signs.  The applicant should amend these quotation mark with parentheses.   
Also on claim 1, the control  level is referred with reference number 6 and 2.  
On claim 7, 8 a typographical error for the short-hand directed to the third and fourth electrical signal are both referred to as “s2”.  
On claim 13, 14 a typographical error for the short-hand directed to the first and second electrical signal are both referred to as “s3”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Limitation of claim 1 (and claim 21, 24) refers to an electrical signals (s1), (s2) and (s3).  It is unclear if the applicant is referring to distinct electrical signal.  If the applicants are referring to distinct electrical signals, the examiner suggest that the limitation be amended to a first electrical signals (s1), a second electrical signals  (s2) and a third electrical signals (s3).  
Claims 4 refers to a limitation directed to a first electrical signal “s2”.  However, the reference “s2” was already used to reference the electrical signal in claim 1.  It is unclear if the applicant is referring to the same electrical signal of claim 1 or if the applicant is referring to a new and different electrical signal.    Similarly, claim 6-8, 13-14 are also rejected for the same rational as claim 4.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg WO 9719440 and in view of Wekemann DE 4415116 and further in view of Cunningham US 2001/0016804
Claim 1:  The Rosenberg reference provides a teaching of a portable peripheral control device, for simulating endoscopy procedures (see page 11 line 30-33), comprising: 
- a mounting element  (see FIG. 3 item 64)
- a control lever (see FIG. 3 item 40), constrained to the mounting element and reproducing a handgrip of a flexible endoscope for medical use (see FIG. 3 item 26), 
	the peripheral control device (1) being configured for converting at least one actuation of the control lever into an electrical signal "s 1" signifying the actuation (see page 19 col.  17-25 measuring the actuation of portions 26a);
-2- 6107284-1Applicant: Vincenzo CENNAMO Application No.: Not Yet Known the peripheral control device (1) being configured for converting at least one activation of the actuators  into an electrical signal "s2" signifying the activation (see page 19 col.  17-25 measuring the actuation of portions 26b).  
The Rosenberg reference only provide a teaching of an actuators,  it is silent on the teaching of the control lever having a plurality of actuators replicating corresponding actuators presented by the handgrip of the flexible endoscope for medical use.
However, Wekemann reference provides a teaching of control lever having a plurality of actuators replicating corresponding actuators presented by the handgrip of the flexible endoscope for medical use (see FIG. 1 item 1, 1a and FIG 2 item 2 and 3 and page 2 paragraph 5 and page 3 paragraph 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of  a plurality of actuators replicating corresponding actuators presented by the handgrip of the flexible endoscope for medical use, as taught by the Wekemann reference, in order to provide a realistic simulation of an endoscope device.   
The Roseberg reference is silent on the teaching of a movement device  configured for simulating a movement of a tubular element of a flexible endoscope; , the peripheral control device (1) being configured for converting a movement of the movement device  into an electrical signal "s3" signifying the movement, the peripheral control device comprising at least one output (31, 32, 33) for the electrical signals "sl", "s2" "s3".  
However, the Cunningham reference provides a teaching of a movement device  configured for simulating a movement of a tubular element of a flexible endoscope (see paragraph 50 monitoring the position and movement a simulated endoscope device). the peripheral control device (1) being configured for converting a movement of the movement device  into an electrical signal "s3" signifying the movement (see paragraph 55 item 180 position detection device) , the peripheral control device comprising at least one output (31, 32, 33) for the electrical signals "sl", "s2" "s3" (see paragraph 84-85). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a movement device  configured for simulating a movement of a tubular element of a flexible endoscope; the peripheral control device (1) being configured for converting a movement of the movement device  into an electrical signal "s3" signifying the movement, the peripheral control device comprising at least one output (31, 32, 33) for the electrical signals "sl", "s2" "s3"; as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   

Claim 2:   The Rosenberg reference provides a teaching of, wherein the control lever (6) is constrained to the mounting element (2) in such a way that variations of inclination of a relative longitudinal axis (Al) are allowed with respect to the mounting element (2) after the actuation (see page 19 line 10-15).  
Claim 3: The Rosenberg reference provides a teaching wherein the portable peripheral control device wherein the control lever is constrained to the mounting element in such a way that rotations of the control lever  are allowed about a relative longitudinal axis after the actuation (see page 13 line 30-35).  

Claim 7:  The Rosenberg reference provides a teaching of the portable peripheral control device (1) wherein the actuators comprise at least one element (8f) for activating accessory activities; the peripheral control device (1) being configured for converting an actuation of the activating element (8f) into a third electrical signal "s2".  
However, the Cunningham reference provides a teaching of wherein the actuators comprise at least one element (8f) for activating accessory activities; the peripheral control device (1) being configured for converting an actuation of the activating element (8f) into a third electrical signal "s2" (see paragraph 85 actuating a button to simulate the flushing fecal matter). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of wherein the actuators comprise at least one element (8f) for activating accessory activities; the peripheral control device (1) being configured for converting an actuation of the activating element (8f) into a third electrical signal "s2"; ; as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 8: The Rosenberg reference provides on the teaching of wherein the actuators comprise a regulator (8e) for simulating the rigidity of the flexible endoscope; the peripheral control device (1) being configured for converting an actuation of the regulator (8e) into a fourth electrical signal "s2" (see col. 18 line 20-26 ).  
Claim 9:  The Rosenberg reference is silent on the teaching of wherein the movement device  comprises a supporting body  and a main element  connected to the supporting body;
 the movement device having a gripping surface  by which to simulate movement of a tubular element of the flexible endoscope; 
the gripping surface  being part of the main element or being movable relative to the main element.  
	However, the Cunningham reference provides a teaching of wherein the movement device  comprises a supporting body  and a main element  connected to the supporting body (see paragraph 52 item 115, 125 and 155); 
the movement device having a gripping surface  by which to simulate movement of a tubular element of the flexible endoscope (see paragraph 51 item 150 simulates an endoscope and inherently contain a gripping surface on which a user can grip and manipulate the endoscope); 
the gripping surface  being part of the main element (see FIG. 1.  Item 150 shows a gripping surface that is part of the main body).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of wherein the movement device  comprises a supporting body  and a main element  connected to the supporting body;  the movement device having a gripping surface  by which to simulate movement of a tubular element of the flexible endoscope; the gripping surface  being part of the main element; as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 10:  The Rosenberg reference is silent on the teaching of wherein the gripping surface (is movable along an axis of translation to perform translations (T) as a function of a manual force exerted on the gripping surface (12), the movements of the movement device (10) comprising the translations (T) for simulating a translation of the tubular element of the flexible endoscope.  
The Cunningham reference provide a teaching of wherein the gripping surface (is movable along an axis of translation to perform translations (T) as a function of a manual force exerted on the gripping surface (12), the movements of the movement device (10) comprising the translations (T) for simulating a translation of the tubular element of the flexible endoscope (see FIG. 9a and 9B and paragraph 64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cunningham reference with the feature of wherein the gripping surface (is movable along an axis of translation to perform translations (T) as a function of a manual force exerted on the gripping surface (12), the movements of the movement device (10) comprising the translations (T) for simulating a translation of the tubular element of the flexible endoscope; as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 11:  The Rosenberg reference is silent on the teaching of wherein the gripping surface (12) is rotatable about an axis of translation to perform rotations (R) as a function of a manual twisting applied to the gripping surface; the movements of the movement device (10) comprising the rotations (R) for simulating a rotation of the tubular element of the flexible endoscope.  
The Cunningham reference provides a teaching of wherein the gripping surface  is rotatable about an axis of translation to perform rotations  as a function of a manual twisting applied to the gripping surface; the movements of the movement device  comprising the rotations  for simulating a rotation of the tubular element of the flexible endoscope (see paragraph 55).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of wherein the gripping surface (12) is rotatable about an axis of translation to perform rotations (R) as a function of a manual twisting applied to the gripping surface; the movements of the movement device (10) comprising the rotations (R) for simulating a rotation of the tubular element of the flexible endoscope; as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
 Claim 12:   The Rosenberg reference is silent on the teaching of comprising at least one feedback device configured for applying a response force to a manual movement of the movement device, the response force simulating, in use, a physiological response to the insertion of an endoscope for medical use in an organism. 
However, the Cunningham reference provides a teaching of at least one feedback device configured for applying a response force to a manual movement of the movement device, the response force simulating, in use, a physiological response to the insertion of an endoscope for medical use in an organism (see paragraph 55 force feedback mechanism). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cunningham reference  with the feature of at least one feedback device configured for applying a response force to a manual movement of the movement device, the response force simulating, in use, a physiological response to the insertion of an endoscope for medical use in an organism; as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 13:  The Rosenberg reference is silent on the teaching of wherein the movement device  comprises a first sensor for measuring a rotation of the gripping surface ; the first sensor  being configured for converting the rotation of the gripping surface  into a first electrical signal "s3".  
However, the Cunningham reference provides a teaching of wherein the movement device  comprises a first sensor for measuring a rotation of the gripping surface (see paragraph 79-80 item 250); the first sensor  being configured for converting the rotation of the gripping surface  into a first electrical signal "s3” (see paragraph 80 item 250 sensing the twisting/rotation motion of the instrument).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of wherein the movement device  comprises a first sensor for measuring a rotation of the gripping surface ; the first sensor  being configured for converting the rotation of the gripping surface  into a first electrical signal "s3”, as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 14:  The Rosenberg reference is silent on the teaching of wherein the movement device (10) comprises a second sensor (13b) for measuring a translation of the gripping surface (12); the second sensor (13b) being configured for converting the translation of the gripping surface (12) into a second electrical signal "s3".  
However, the Cunningham reference provides a teaching of wherein the movement device (10) comprises a second sensor  for measuring a translation of the gripping surface; the second sensor  being configured for converting the translation of the gripping surface into a second electrical signal  (see paragraph 55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with of wherein the movement device (10) comprises a second sensor  for measuring a translation of the gripping surface; the second sensor  being configured for converting the translation of the gripping surface into a second electrical signal, as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
 Claim 15:  The Rosenberg reference is silent on the teaching of wherein the main element  is partly enclosed by the supporting body, the supporting body  having at least one passage  for the main element.  
However, the Cunningham reference provides a teaching of wherein the main element  is partly enclosed by the supporting body, the supporting body  having at least one passage  for the main element (see paragraph 58 guided passageway 160).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the    with    
wherein the main element  is partly enclosed by the supporting body, the supporting body  having at least one passage  for the main element.  
Claim 16:  The Rosenberg reference is silent on the teaching of  wherein the main element (11) is flexible.  
However, the Cunningham reference provides a teaching of wherein the main element (11) is flexible (see paragraph 79).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of  wherein the main element (11) is flexible, as taught by Cunningham, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 18:  The Rosenberg reference is silent on the teaching of  comprising a rotatable drum (15), the rotatable drum (15) having an outer surface which can be coupled to the main element (11), a rotation of the drum (15) being constrained to a translation (T) of the main element (11).  
However, the Cunningham reference provides a teaching of comprising a rotatable drum (see paragraph 64 item 300 wheel ), the rotatable drum  having an outer surface which can be coupled to the main element (see FIG 9a item 110 and 165), a rotation of the drum being constrained to a translation (T) of the main element (see paragraph 60).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of comprising a rotatable drum (15), the rotatable drum (15) having an outer surface which can be coupled to the main element (11), a rotation of the drum (15) being constrained to a translation (T) of the main element (11); as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 19:  The Rosenberg reference is silent when wherein the tubular element (11) is a rigid rod, the supporting body  comprising a longitudinal guide  shaped to match the rod rigid designed to allow the translation of the rigid rod.  
However, the Cunningham reference provides a teaching of wherein the tubular element (11) is a rigid rod, the supporting body  comprising a longitudinal guide  shaped to match the rod rigid designed to allow the translation of the rigid rod (see paragraph 70 item 165 that accepts the right rod 110 and also see FIG. 9a item 110, 160 and 165). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of wherein the tubular element (11) is a rigid rod, the supporting body  comprising a longitudinal guide  shaped to match the rod rigid designed to allow the translation of the rigid rod as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   
Claim 20:  The Rosenbert reference provides a teaching of wherein the supporting body (3) comprises a supporting bar (3a), the gripping surface (12) being movable on the supporting bar (3a).  
However, the Cunningham wherein the supporting body comprises a supporting bar (3a), the gripping surface  being movable on the supporting bar (see paragraph 52 item 155, 150 and 125).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rosenberg reference with the feature of wherein the supporting body  comprises a supporting bar, the gripping surface  being movable on the supporting bar, as taught by the Cunningham reference, in order to provide a realistic simulation of other type laparoscopy procedure.   

Conclusion
Claims 4-6, 17 and 21-24 do not have a corresponding prior art based rejection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715